DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/31/21 have been fully considered but they are not persuasive. The applicant argues, that cited art fails to teach a locking member configured to secure the compression mechanism in a region beneath the upper surface of the skull attachment member and above the lower surface of the skull attachment member. However, the examiner note that the element 52 of Hummen teaches a neck (locking member), configured to hold and secure the seal (compression mechanism) in place, after coupling to the insert of the skull attachment member. The seal is further secured in a location that is positioned between the top surface and bottom concaved surface of the annular body as seen in fig. 2 and 3 of Hummen.
The applicants added dependent claims 17-19 are also rejected under the same art as described below. 
Claim 19 is further rejected under 112a as new matter as described below. Although as the applicant points out on page 9 of the arguments, [0059] of present application does teach a locking ring 404 that fits into a second recess 420, at no point does the current application state or teach that the locking mechanism is fitted such that the locking ring is flush with the lower surface of the skull attachment member. Further, the cited Fig, at no point illustrate a view of the device such that it is clear that the locking ring is fitted or inserted into the second recess such that it is flush with the lower surface. The cited Fig. 6 only illustrates the second recess of the skull attachment member and does not show the locking ring interfacing with the recess so it is not clear, how the locking ring is fitted within this space.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As previously mentioned in the response to arguments, there is no clear teaching in the present application of the locking ring, which is interpreted to be the locking member sited in the claim, fitting within the second recess in such a way that the locking member would be flush with the lower surface of the skull attachment member. It is only taught in [0059] that the locking ring fits within the second recess with no further description of the final position of the locking member in relation to the lower surface of the attachment member. The figures also fail to successfully teach the position or orientation of the locking ring into the second recess. Fig. 6 only illustrates the configuration of the recess and not the locking ring or how it fits into the recess show.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hummen et al (U.S. PG Pub 20120245529 A1) in view of Baudino (U.S. Patent No. 6,044,304).
A lead fixation device configured for use with an implant tool and to secure a first portion of a lead relative to a hole formed through a skull (Fig. 1, 2, and 3; [abs]; [0035]), the lead fixation device comprising: a skull attachment member having an upper surface and a lower surface and bore extending through and between the upper surface and the lower surface (Fig 1 element 23 teaches an opening through the upper and surface of the body and through to the base of the fixation device; Fig 2 and 11 illustrates an exploded view of the base part, having an annular body 2 (skull attachment member) having a passage bore extending through the upper and lower surface of the base part; Fig 3 element 6 teaches a passage (bore) that extends through the top of the annular body 2, insert element 3; compression insert 4, and the bottom of the fixing element 5 for a lead to pass through; [0007]; [0035] teaches the base part made up of 4 major components annular body 2, an insert element 3, a seal 4 and a fixing element 5; [0041]-[0042] teaches a passage through the annular base 2 and the other components of the base part; [0048] teaches a passage through the annular body to the lower in of the 
Baudino teaches a device in the same field of endeavor, having an elastomeric septum (compression mechanism) configured with at least one pre molded cavity creating a blind hole configured to receive a lead, wherein the blind holes of the septum are configured to transition the diameter from a first size to a second size greater than the first size upon insertion of an implant tool through the passageway, and from the second size to the first size upon removal of the implant tool from the passageway. ([Col 4 lines 11-40] teaches the blind hole(s) are designed to create holes (passageways) defining a diameter of 10% less than the leads configured to be inserted through them to create an interference fit with the lead. Therefore the lead, having a greater diameter than the blind hole(s) would exert outward pressure on the blind hole(s) causing the diameter of the blind hole(s) to increase to create the interference fit with the inserted lead). Baudino further teaches wherein removal of the lead from the holes causes the septum return to its natural state and reseal, and the blind hole(s) would return to their initial (natural) diameter of 10% less than the lead. ([Col 4 lines 11-40]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the system of Hummen to have a compression mechanism, wherein the compression mechanism is configured to transition the diameter from a first size to a second size greater than the first size upon insertion of an implant tool through the passageway, and from the second size to the first size upon removal of the implant tool from the passageway, as taught by Baudino, in order to allow the compression mechanism to create a tight seal around the lead and secure it to prevent unwanted movement when the lead is inserted into the compression mechanism, as well as to allow the compression unit to return to its natural diameter after removal of the lead to allow the device to reseal the passageway to prevent infection and leakage, and be able to reinsert another lead and still have a tight seal and fit.
Regarding claim 2, the modified teachings of Hummen teaches claim 1, wherein the compression mechanism is fixedly secure relative to the skull attachment member so that transition of 
Regarding claim 3, the modified invention of Hummen teaches claim 1, wherein the compression mechanism is formed of a flexible material that compresses from a normal state upon a receipt of force by the implant tool and returns to the normal state in an absence of such force ([Col 4 lines 11-40] teaches wherein removal of the lead from the holes causes the septum return to its natural state and reseal, and the blind hole(s) would return to their initial (natural) diameter of 10% less than the lead, as mentioned in the rejection of claim 1).
Regarding claim 4, the modified teachings of Hummel teach claim 3, wherein the flexible material comprises silicone ([0036] teaches the seal being made of silicone).
Regarding claim 5, the modified teachings of Hummen teaches the device in claim 1, wherein the compression mechanism comprises an O-ring (Fig 1 element 4 illustrates a seal being a circular o-shaped ring; [0017] teaches that the seal is an annular seal. It is known in the art that an O-ring is a common type of annular seal).
Regarding claim 7, the modified teachings of Hummen teaches the device in claim 1, however fails to teach, wherein the first portion of the lead has a diameter and the first size of the diameter of the compression mechanism is less than the diameter of the lead.
Baudino teaches a device in the same field of endeavor, wherein the first portion of the lead has a diameter and the first size of the diameter of the compression mechanism is less than the diameter of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hummen to have the first diameter of the compression mechanism have a diameter 10% less than the diameter of the lead, as taught by Baudino, to create an interference fit with the lead and prevent CSF leakage (Baudino Col 4 lines 30-34).
Regarding claim 8, the modified teachings of Hummen teaches the device in claim 1, wherein the skull attachment member comprises at least one surface channel configured to receive a second portion of the lead proximal the first portion of the lead (Fig 1, 2, and 9 element 22 illustrates a grove (surface channel) in the annular body (upper portion of the skull attachment member) configured to receive a second portion of the line (lead), proximal to the first portion of the line that is implanted into the cranium; [0048]; [0051]; [0052]).
Regarding claim 9, the modified teachings of Hummen teaches the device in claim 1, wherein the skull attachment member is formed of a material more rigid than the compression mechanism ([0036] teaches the annular body (upper portion of the skull attachment member) is made of a hard plastic and the seal (compression mechanism) is made of silicone which is a softer more flexible material than a hard plastic such as polycarbonate).
Regarding claim 17, the modified teachings of Hummen teaches claim 1, wherein: the skull attachment member comprises a first recess (Fig 1 element 23 teaches a first opening filled by an insert; [0043] teaches an insert element pressed into the opening 23 of the annular body 2 forming a second funnel opening), the locking member comprises a recess (Fig 2 teaches a space in the middle of the neck (locking mechanism) 52), and the region beneath the upper surface of the skull attachment member and above the lower surface of the skull attachment member is defined by the first recess of the skull attachment member and the recess of the locking member ([0044] teaches that the insert element 3 
Regarding claim 18, the modified teachings of Hummen teaches claim 1, wherein: the compression mechanism has an outer diameter, and the region beneath the upper surface of the skull attachment member and above the lower surface of the skull attachment member has a diameter greater than the outer diameter of the compression mechanism (Fig 2 and 4 illustrates the seal 4 (compression mechanism, having an outer diameter, that fits in the space of the neck 52, wherein the region between the upper face 27 and the lower concave face 24 have a diameter greater than the outer diameter of the seal).
Regarding claim 19, the modified invention of Hummen teaches claim 1, wherein: the skull attachment member comprises a second recess sized to receive the locking member ([0044] teaches that the insert element 3 forms a funnel opening within the first opening 23 of the annular body, wherein the lower end of the funnel opening is sized to be inserted into the fixing element 5, forming the region between the upper and lower surface of the annular body; Fig 2 illustrates the insert connects to the neck (locking mechanism) 52 of the fixing element, and the locking member comprises a lower surface that is flush with the lower surface of the skull attachment member [0051] teaches that the neck (52) acts as a spacer between the skull and the scalp and the lower face of the annular body is .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792